Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on April 22, 2022. Claims 1-6 are pending. 

Response to Amendment and Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. US2012/0212353 (“Fung”) in view of Kobana et al. US2014/0114536 (“Kobana”) further in view of Banno et al. US2017/0161576 (“Banno”).

Regarding claim(s) 1. Fung discloses a vehicle control device comprising: 
an actuation unit that actuates an anomaly control switch that acknowledges execution of safety control, which improves safety during driving of a vehicle (abstract, para. 4, e.g. method of controlling one or more vehicle systems in a motor vehicle includes receiving monitoring information, determining if a driver is drowsy and modifying the control of one or more vehicle systems when the driver is drowsy.), upon detection of an occupant in an anomalous state from a monitoring result of a state of the occupant of the vehicle (para. 99, e.g. ECU 150 can include provisions for receiving information about the biological state of a driver. For example, ECU 150 could receive information related to the autonomic nervous system (or visceral nervous system) of a driver. In one embodiment, ECU 150 may include port 153 for receiving information about the state of a driver from bio-monitoring sensor 164), 
wherein the actuation unit causes the anomaly control switch to be actuated to allow the occupant to recognize a control content of the safety control; an operation acknowledgement unit that acknowledges operation of the anomaly control switch (para. 132, e.g. For example, in situations where a driver may be drowsy, the motor vehicle can include provisions for detecting that the driver is drowsy. Moreover, since drowsiness can increase the likelihood of hazardous driving situations, the motor vehicle can include provisions for modifying one or more vehicle systems automatically in order to mitigate against hazardous driving situations. In one embodiment, a driver behavior response system can receive information about the state of a driver and automatically adjust the operation of one or more vehicle systems); and 
Fung does not explicitly disclose an operation acknowledgement unit that acknowledges operation of the anomaly control switch; and a controller that executes the safety control when acknowledging a finalizing operation performed by the occupant to finalize execution of the safety control after the operation acknowledgement unit acknowledges the operation of the anomaly control switch performed by the occupant (i.e. driver manual or intentionally confirmation).
Kobana teaches another vehicle system and method that performs automatic vehicle stop control based on vehicle anomaly. Additionally, an operation acknowledgement unit that acknowledges operation of the anomaly control switch; and a controller that executes the safety control when acknowledging a finalizing operation performed by the occupant to finalize execution of the safety control after the operation acknowledgement unit acknowledges the operation of the anomaly control switch performed by the occupant (i.e. driver manual or intentionally confirmation, para. 52, e.g. This driver's intention confirmation, as already noted, may be achieved by the driver pressing in a predetermined pattern on the receptor of the driver's command input portion 70 (The reason for using the pressing of a predetermined pattern is for avoiding an erroneous input detection owing to the contacting and pressing of the receptor unintended by the driver).) 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Fung by incorporating the applied teaching of Kobana to improve the reliability of the vehicular display control device and driving safety.
Fung further silent to wherein when the controller detects the anomalous state of the occupant, the controller explicitly shows the anomaly control switch on a display device, and wherein when the operation of the anomaly control switch has not been performed by the occupant for a predetermined time, the controller performs an alternative operation notification that notifies the occupant that the safety control can be initiated through an alternative operation instead of the operation of the anomaly control switch.
Banno teaches another vehicle system and method for detecting incapability state of driver by detects the anomalous state of the occupant the controller explicitly shows the anomaly control switch on a display device  (Fig. 16A step11, step 12, step 19-step 24), and wherein when the operation of the anomaly control switch has not been performed by the occupant for a predetermined time, the controller performs an alternative operation notification that notifies the occupant that the safety control can be initiated through an alternative operation instead of the operation of the anomaly control switch (Fig. 16B, step S16 and Step S18, e.g. On the contrary, when it is determined that the driver makes no response, the vehicle controller 90 is instructed to suitably brake and steer the vehicle to stop the vehicle. To notify the circumstance to surrounding vehicles, the vehicle controller 90 is instructed to turn on a headlight and sound a horn (S18).)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Fung by incorporating the applied teaching of Banno to improve driver state determination and reduce the risk of vehicle collision when the driver failed to performed basic vehicle control functions.


	Regarding claim(s) 2. Fung in view of Kobana and Banno further teaches wherein the controller avoids execution of the safety control when the operation acknowledgement unit does not acknowledge the operation of the anomaly control switch (para. 101, para. 205, para. 206, e.g. FIGS. 27 and 28 illustrate schematic views of a method of helping to wake a drowsy driver by automatically modifying the operation of a climate control system. Referring to FIG. 27, climate control system 250 has been set to maintain a temperature of 75 degrees Fahrenheit inside the cabin of motor vehicle 100 by driver 1602. This is indicated on display screen 1620).

Regarding claim(s) 3. Fung in view of Kobana and Banno further teaches wherein the actuation unit shows the anomaly control switch on a display device so that the control content of the safety control is recognizable to the occupant (para. 101, para. 205, para. 206, e.g. FIGS. 27 and 28 illustrate schematic views of a method of helping to wake a drowsy driver by automatically modifying the operation of a climate control system. Referring to FIG. 27, climate control system 250 has been set to maintain a temperature of 75 degrees Fahrenheit inside the cabin of motor vehicle 100 by driver 1602. This is indicated on display screen 1620).
 
Regarding claim(s) 4. Fung in view of Kobana and Banno further teaches wherein the display device is a touch display (para. 101, para. 205, para. 206, e.g. FIGS. 27 and 28 illustrate schematic views of a method of helping to wake a drowsy driver by automatically modifying the operation of a climate control system. Referring to FIG. 27, climate control system 250 has been set to maintain a temperature of 75 degrees Fahrenheit inside the cabin of motor vehicle 100 by driver 1602. This is indicated on display screen 1620).
 
Regarding claim(s) 5. Fung in view of Kobana and Banno further teaches wherein the actuation unit shows the anomaly control switch together with the control content of the safety control in a display region of the touch display excluding a region showing a heater control screen (para. 212. E.g. response system 199 may provide a brightly lit message or background on a display screen, such as a navigation system display screen or climate control display screen). 

Regarding claim(s) 6. Fung in view of Kobana and Banno further teaches wherein the controller executes aborting control that aborts execution of the safety control upon acknowledgement of an aborting operation for aborting execution of the safety control (para. 104, para. 138, e.g. ECU 150 may include provisions for receiving input from a user. For example, in some embodiments, ECU 150 can include port 158 for receiving information from user input device 111. In some cases, user input device 111 could comprise one or more buttons, switches, a touch screen, touch pad, dial, pointer or any other type of input device. For example, in one embodiment, input device 111 could be a keyboard or keypad. In another embodiment, input device 111 could be a touch screen.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666